Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 2/25/22 has been entered. 
Examiner's Interview
In light of compact prosecution and as requested by the applicant's reply, the applicant's representative was contacted on 5/13/22 in order to discuss minor clarifications to the claim language such that they clearly and positively claim the intended invention. No agreement was reached at the given time.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, insert "the" before "possible engagement efficiency" in the last clause. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 18 and 19, it is not clear what applicant intends by "an increased amount of engagement energy being absorbed". In particular, it is not clear what the engagement energy being absorbed is intended to refer to. Clarification is kindly solicited. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONAS (US 2014/0125964) in view of SCHULTZ (US 2009/0182525).
Regarding claim 1, JONAS discloses an apparatus (FIG.s 1-3) for a directed-energy weapon to reduce collateral damage (limitation in preamble), the apparatus comprising: an assessment system (evident of steps 304, 306, 308, 310, 312 FIG. 3) arranged to, during an assessment phase, perform an assessment of a target environment (such as in step 312 FIG. 3), wherein the target environment comprises a target, and the assessment comprises determining a possible engagement efficiency of the target by the directed-energy weapon (which is related to distance and visibility among other things; see 214 FIG. 2 and ¶[0037], see also 314 FIG. 3 and ¶[0035]); and a controller (see 106 having 202 in FIG. 2) arranged to, during an engaging phase, control the directed-energy weapon to direct energy towards the target environment conditionally upon the possible engagement efficiency (such as in steps 314 and 320 FIG. 3).
Although one can infer that JONAS further discusses the determination of possible engagement efficiency comprises detecting energy deflected from the target environment (as it is physically required of a laser range finder such as that of JONAS), JONAS does not explicitly recite an engagement efficiency, such that the determination of the possible engagement efficiency comprises detecting energy deflected from the target environment and measuring the energy deflected from said target.
SCHULTZ teaches a determination of the possible engagement efficiency comprises detecting energy deflected from the target environment and measuring the energy deflected from said target (¶[0040] and 154 FIG. 5, since detecting re-radiated frequencies from the target area and can be interpreted as the detecting energy deflected from the target environment and the target).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed toto utilize the directed energy to perform the assessment and determine the engagement efficiency, such as taught by SCHULTS, with the system of JONAS in order to improve the operational efficiency of the assembly.   
Claim 15 is rejected under the same assessment as claim 1 above as it includes substantially the same scope as that of claim 1. 
Regarding claim 2, SCHULTZ further teaches a controller arranged to control the directed energy weapon to direct energy toward the target environment during the assessment phase so that the assessment system can perform the assessment of the target environment using the directed energy (evident of step 61 vs. 66 in FIG. 6).
The motivation to combine is same as in claim 1 above. 
Regarding claim 3, SCHULTZ further teaches the controller is arranged to, during the assessment phase, control the directed energy weapon to: direct energy at a lower power than during the engaging phase; direct energy at a higher beam divergence than during the engaging phase (evident of steps 61 vs. 66 of FIG. 6); and at least one of sweep directed energy across different points in the target environment and pulse directed energy toward the target environment.  
The motivation to combine is same as in claim 1 above. 
Regarding claim 4, SCHULTS further discloses the controller is arranged to, during both the assessment phase and the engaging phase, control the directed-energy weapon to use the main beam to direct energy (understood as same antenna such as in ¶[0010] and [0030]; however, clarifications regarding the 112 issue raised above is kindly solicited for a proper assessment of the patentability of this claim).
The motivation to combine is same as in claim 2 above.
Regarding claim 5, JONAS further discloses the controller is arranged to, during the assessment phase, control the directed-energy weapon to use a probing beam to direct energy, and, during the engaging phase, control the directed-energy weapon to use a main beam to direct energy (understood as separate emitters such as 102 and 104 FIG. 1; however, clarifications regarding the 112 issue raised above is kindly solicited for a proper assessment of the patentability of this claim. Further, it is noted that SCHULTZ also discusses separate antennas in ¶[0011]).  
Regarding claim 9, JONAS further discloses the controller is arranged to, during the engaging phase: control the directed-energy weapon not to direct energy towards the target environment, in response to the possible engagement efficiency being below a first predetermined level (¶[0041]); and control the directed-energy to direct energy towards the target environment in response to the possible engagement efficiency being above the first predetermined level (operationally required).  
Regarding claim 10, JONAS further discloses the controller is arranged to, during the engaging phase: control the directed energy weapon to direct energy towards the target environment at a first power level in response the possible engagement efficiency being below a second predetermined level (¶[0040]); and control the directed energy weapon to direct energy towards the target environment at a second power level in response to the possible engagement efficiency being above the second predetermined level, wherein the second power level is greater than the first power level (operationally required).
Regarding claim 12, absent any specific details in the claim language regarding the significance of the second assessment, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that a range finder, such as that of JONAS, is capable of and configured to assess multiple physical locations, such that the assessment system, in response to the assessment of the target environment, perform a second assessment of the target environment, wherein the second assessment is centered on a different point to the assessment of the target environment, in order to accurately perform its intended operation. 
Regarding claim 13, JONAS further discloses the directed-energy weapon, wherein the directed-energy weapon is a laser (¶[0026]).  
Regarding claim 14, JONAS further discloses a military vehicle comprising the apparatus of claim 1, wherein the military vehicle is an aircraft (¶[0027]).
Regarding claim 16, the prior art further discloses measuring the energy deflected from said target comprises a range of 0 to 100 percent of the energy directed towards the target (evident, physically required).
Regarding claim 17, although the prior art does not explicitly show the determination of possible engagement efficiency comprises a measurement of energy deflected from said target to an adjacent object and deflected back during said assessment phase, absent functional or structural details relating the claimed configuration to the intended inventive subject matter, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the determining of engagement efficiency of the prior art includes an energy measurements, which could include the energy deflected from said target to an adjacent object and deflected back, thus as a functionally and structurally equivalent of the claimed energy measurement, and any modification or alteration of this feature to perform the same function is within the ordinary skills in the art. 
Claim 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONAS in view of SCHULTZ, as applied to claim 1 above, and further in view of PARKER (US 2017/0192089).
Regarding claim 7, JONAS does not explicitly show the determination of possible engagement efficiency comprises measuring the temperature of the target.  
PARKER the determination of possible engagement efficiency comprises measuring the temperature of the target (¶[0020]).  
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a temperature measurement of the target environment, such as taught by PARKER, with the apparatus of JONAS in accordance to a preferred operational modularity optimal for an intended application of the apparatus. One would further recognize that measuring the temperature includes that resulting from the energy directed towards the target.
Regarding claim 8, PARKER further teaches the determination of possible engagement efficiency comprises receiving data relating to a map of at least a portion of a target environment to determine an angle of a region of the target (see ¶[0018]).  
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a mapping system, such as taught by PARKER, with the apparatus of JONAS in accordance to a preferred operational modularity optimal for an intended application of the apparatus. 
Regarding claim 11, JONAS further discusses reducing the collateral damage (see 318 FIG. 3, ¶[0042]); however, JONAS does not explicitly show the assessment comprises determining a risk of collateral damage by determining the possible engagement efficiency of the target, and wherein the controller is arranged to, during the engaging phase, control the directed-energy weapon to direct energy towards the target conditionally upon the risk of collateral damage.  
PARKER further teaches reducing collateral damage by utilizing an increased accuracy system in necessary conditions (see ¶[0020]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the discusses engagement efficiency of JONAS in view of PARKER, to reduce the risk of collateral damage, as sought after by JOAN and PARKER, such that the assessment comprises determining a risk of collateral damage by determining the possible engagement efficiency of the target, and wherein the controller is arranged to, during the engaging phase, control the directed-energy weapon to direct energy towards the target conditionally upon the risk of collateral damage, in order to increase to operational efficiency of the assembly.  
Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The scope of claim 18, along with a suggested clarification, includes:

An apparatus for a directed-energy weapon to reduce collateral damage, the apparatus comprising: 
an assessment system arranged to, during an assessment phase, perform an assessment of a target environment, wherein the target environment comprises a target, and the assessment comprises determining a possible engagement efficiency of the target by the directed-energy weapon; and 
a controller arranged to, during an engaging phase, control the directed- energy weapon to direct energy towards the target environment conditionally upon the possible engagement efficiency; 
wherein the determination of the possible engagement efficiency comprises detecting energy deflected from the target environment and ; 
wherein the assessment phase includes first and second assessment phases, and the engagement phase includes first and second engagement phases; and 
wherein the controller is further arranged to perform:
a first assessment step during the first assessment phase, wherein the energy deflected from said target is measured and recorded as a first deflected target energy;
a first engagement step during the first engaging phase, wherein the directed energy is directed at said target at a first power level; 
a second assessment step during the second assessment phase, wherein the energy deflected from said target is measured and recorded as a second deflected target energy; 
and a second engagement step during the second engaging phase, wherein the directed energy is directed at said target at a second power level; 
wherein if said second deflected target energy is lower than said first deflected target energy, then said target is more susceptible to damage by the directed energy, whereby collateral damage to adjacent non-target objects is decreased.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitations.
Claim 19 is objected to for including substantially the same scope as that of claim 18. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875